DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 1/31/22 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: 
“accessing an image that depicts an item, the item depicted in the image having an attribute that describes a characteristic of the item and an attribute descriptor that corresponds to the attribute of the item and specifies a value of the attribute; identifying the attribute descriptor corresponding to the attribute based on image segmentation of the image;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of item recognition, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application.

[2]	Response to Arguments
The arguments, directed to the amendments, presented by the applicant have been considered and are found unconvincing. The applicant stated: 

    PNG
    media_image1.png
    218
    680
    media_image1.png
    Greyscale

The examiner disagrees. Gokturk (US 20080144943) discloses
based on an image segmentation of the image, identifying the attribute descriptor 
corresponding identifying a design on. the item depicted in the image (see figure 6B below, showing segmentation result, the text descriptor in figure 22 is read as the attribute, see figure 23, step 2340 provides that the visual search engine returns images of objects that correspond to or are otherwise determined to be similar in appearance or design or even style where step 2340 depends on previous step 2320, which is a segmentation step).
At the moment, the examiner does not have any suggestions to overcome the current prior art rejection.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gokturk (US 20080144943).

Regarding claim 1, Gokturk discloses a system comprising: a processor and a memory storing instructions that when executed by one or more processors cause the system to perform operations comprising:
accessing an image that depicts an item (see figure 6A is accessed), the item depicted in the image having an attribute that describes a characteristic of the item and an attribute descriptor that corresponds to the attribute of the item and specifies a value of the attribute (see figure 22 below):

    PNG
    media_image2.png
    392
    848
    media_image2.png
    Greyscale
;
based on an image segmentation of the image, identifying the attribute descriptor 
corresponding identifying a design on. the item depicted in the image (see figure 6B below, showing segmentation result, the text descriptor in figure 22 is read as the attribute, see figure 23, step 2340 provides that the visual search engine returns images of objects that correspond to or are otherwise determined to be similar in appearance or design or even style where step 2340 depends on previous step 2320); 
transmitting a communication to a device of a user based on the identified attribute descriptor corresponding to the attribute of the item depicted in the image (see paragraph 245, a remote server reprocesses a query based on the feedback and sends back an updated search results for the client terminal): 


    PNG
    media_image3.png
    207
    241
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    146
    196
    media_image4.png
    Greyscale
.

Regarding claim 2, Gokturk discloses the system of claim 1, wherein the attribute comprises a word, a phrase, a number, or a code (see figure 13, 1346 is read as a ‘word’).

Regarding claim 3, Gokturk discloses the system of claim 1, wherein the attribute descriptor comprises an alpha-numeric string of characters, a word, a phrase, a number, a color, size, a shape, or a code (see paragraph 58, the vector representation may comprise one or more signatures 128, which may be generated for a particular segmented image 114). 

Regarding claim 4, Gokturk discloses the system of claim 1, wherein the operations further comprise: determining a foreground of the image (see paragraph 50, segmentizer 110 segments the image content into a foreground image and a background image); segmenting the item from the foreground of the image (see figure 6B, paragraph 50, image segmentizer 110 may receive the image content 104 of the content item 102 from procurement 105); identifying the attribute descriptor of the item (see paragraph 271, record 2210 may also include a set of analyzed text and metadata 2220, which may be derived from, for example, the global or local signatures, the source metadata, where the global or local signatures are read as attribute descriptor); and adding the descriptor from the item to metadata associated with the item (see figure 24, 2440). 

Regarding claim 5, Gokturk discloses the system of claim 4, wherein the operations further comprise: identifying a first pattern associated with the item based on a comparison between the identified first pattern and a second attribute pattern stored in memory (see figure 8, global feature extract); identifying a second attribute descriptor based on whether the identified first pattern matches the second pattern stored in memory in response to the comparison between the first pattern and the second pattern (see figure 8, local feature extract); and

    PNG
    media_image5.png
    361
    899
    media_image5.png
    Greyscale

adding the second descriptor from the item to the metadata associated with the item in response to match between the first pattern and the second pattern (see figure 8, 812 and 814 are added together to get “Feature Data”).
Regarding claim 6, Gokturk discloses the system of claim 5, wherein the operations further comprise: providing a recommendation to the user device based on the second descriptor added to the metadata associated with the item (see paragraph 188, e-commerce, where a user's desire to view, for example, clothing or apparel, offers an opportunity to suggest items from a different category that may also be of interest).

Regarding claim 7, Gokturk discloses the system of claim 6, wherein the recommendation comprises a plurality of different items that comprise at least one matching attribute descriptor to the metadata of the item (see paragraph 188, e-commerce, where a user's desire to view, for example, clothing or apparel, offers an opportunity to suggest items from a different category that may also be of interest).

Regarding claim 8, Gokturk discloses the system of claim 6, wherein the recommendation comprises a notification that the second descriptor be associated with the item (see paragraph 33, panels may be configured to display information that is at least indicative of the one or more images of that panel, the displaying is read as notification).

Regarding claims 9 and 17, see the rationale and rejection for claim 1.

Regarding claim 10, see the rationale and rejection for claim 2.

Regarding claim 11, see the rationale and rejection for claim 3.

Regarding claims 12 and 18, see the rationale and rejection for claim 4.

Regarding claims 13 and 19, see the rationale and rejection for claim 5.

Regarding claims 14 and 20, see the rationale and rejection for claim 6.

Regarding claim 15, see the rationale and rejection for claim 7.

Regarding claim 16, see the rationale and rejection for claim 8.

This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shorten statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shorten statutory period, then the shorten statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however will the statutory period for reply expire later than six months from the mailing date of the final action.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/4/22